Citation Nr: 0117843	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1941 to April 
1944.

An RO rating decision in January 1993 denied the veteran's 
claim for entitlement to automobile and adaptive equipment, 
on the basis that the medical evidence did not show that the 
veteran had loss or permanent loss of use of one or both feet 
or hands, or permanent impairment of vision of both eyes.  
The veteran withdrew his appeal of this decision in October 
1993.

In April 1998, the veteran submitted an application for a 
certificate of eligibility for financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment.  This matter comes to the Board of 
Veterans' Appeals (Board) from an August 1998 RO rating 
decision that denied the requested benefits. The veteran 
submitted a notice of disagreement in August 1998, and the RO 
issued a statement of the case in March 1999.  The veteran 
submitted a substantive appeal in March 1999.  He requested a 
hearing before a member of the Board at a VA Medical Center.  
Inasmuch as the Board does not conduct hearings at the 
medical center, he was afforded a hearing at the nearby RO.  
A hearing was scheduled in April 2001 but the veteran failed 
to report.

The Board notes that the RO denied the veteran's claim on the 
basis that he had failed to submit new and material evidence.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has not ruled on 
whether new and material evidence is necessary to reopen a 
claim for assistance in purchasing an automobile or other 
conveyance.  However, the Court has held that new and 
material evidence is not necessary to reopen a claim for 
increased evaluation or for a total rating based on 
individual unemployability (TDIU), even where there is a 
prior final denial on those issues.  The Court reasoned that 
such claims are based on an assertion that the disability had 
undergone an increase in severity since the prior claim, 
making the current claim a new claim.  Butts v. Brown, 5 Vet. 
App. 532, 535 (1993) (en banc); Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992), see Abernathy v. Principi, 3 Vet. 
App. 461 (1992), (a TDIU claim is an original claim).

The Board finds that in the instant case, the veteran's claim 
is based on an assertion that the service connected 
disabilities have gotten worse, thereby requiring an auto 
grant or specially adaptive equipment.  Accordingly, the 
Board will treat the veteran's claim on a de novo basis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The record shows that service connection is currently in 
effect for arthritis of the lumbar spine and anxiety 
reaction, evaluated as 100 percent disabling; and arthritis 
of the lumbosacral spine and left knee, evaluated as 10 
percent disabling.  The record shows that in April 1995, he 
was prescribed a wheel chair lift because of lumbosacral 
spondylosis.  It was noted that this disability rendered him 
wheelchair bound.  It is unclear whether the spondylosis is 
part of his service-connected disability.  

The veteran has indicated that he currently receives 
treatment at the Salem VA Medical Center.  It does not appear 
that recent records from that facility have been associated 
with the claims folder.  Under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The VCAA 
also requires that these records be obtained.

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  In this case, service connection has been 
established for arthritis of the lumbosacral spine with 
chronic lumbosacral strain, arthritis of the left knee, and 
anxiety reaction.  The evidence also reflects that the 
veteran cannot walk 200 feet without stopping to rest, and 
that he cannot walk without the use of assistance from a 
brace, cane, crutch, another person, prosthetic device, 
wheelchair, or other assistive device; however, there is no 
competent medical opinion as to whether the veteran has lost 
the use of one or both feet or hands, or has ankylosis of one 
or both knees or hips as a result of his service-connected 
disabilities, so as to entitle him to financial assistance 
for the purchase of automobile and adaptive equipment.  
Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
June 1993.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include treatment 
records from the Salem VA Medical Center.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his arthritis of the 
lumbosacral spine with chronic 
lumbosacral strain, and arthritis of the 
left knee-including any functional 
impairment caused by pain or weakness.  
The examiner should review the claims 
folder, including the service medical 
records and post-service medical records 
and should note such review in the 
examination report.  The examiner should 
offer opinions as to:

(a)  Whether lumbosacral spondylosis 
may be considered part of the 
service connected disability;

(b)  Whether the veteran has lost 
the use of either hand or foot as a 
result of his service-connected 
disabilities;

(b)  Whether the veteran has 
ankylosis of either knee or hip as a 
result of his service-connected 
disabilities;

(c)  Whether there is severe painful 
motion or weakness associated with 
the veteran's spine or other 
affected joints;

(d)  Whether the acts of grasping, 
manipulation, etc., in the case of 
either hand, or balance, propulsion, 
etc., in the case of either foot, 
could be accomplished equally well 
by an amputation stump with 
prosthesis; and

(e)  Whether it is at least as 
likely as not that the veteran's 
loss of function of the lower or 
upper extremities is related to his 
service-connected disabilities.

3.  The veteran should be scheduled for a 
personal hearing at the regional office.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claim for entitlement to a certificate of 
eligibility for financial assistance in 
purchasing an automobile or other 
conveyance and necessary adaptive 
equipment and adjudicate the claim on the 
merits.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  The supplemental statement of 
the case should include the laws and 
regulations referable to assistance in 
purchasing an automobile or other 
conveyance and necessary adaptive 
equipment.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


